Citation Nr: 1002595	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-23 733	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a January 
17, 2008, Board decision which denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating).



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




FINDINGS OF FACT

1.  The Veteran served on active duty from November 1943 to 
April 1946.  

2.  On April 16, 2008, a motion for revision of a January 17, 
2008, Board decision, which denied entitlement to a TDIU 
rating, based on clear and unmistakable error (CUE) was 
filed.

3.  In October 2009, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded the January 17, 2008, Board decision, which denied 
entitlement to a TDIU rating.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2009).

The Court has vacated and remanded the January 17, 2008, 
Board decision, which denied entitlement to a TDIU rating, 
that was challenged on the basis of clear and unmistakable 
error in the moving party's motion.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed.

ORDER

The motion is dismissed.







	                       
____________________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



